Filed 3/28/13 P. v. Walker CA4/2



                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E056908

v.                                                                       (Super.Ct.No. FSB905426)

ALCIDE LEVONT LEWIS WALKER,                                              OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Bryan Foster,

Judge. Affirmed.

         Neil Auwarter, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
                                     INTRODUCTION

       On July 2, 2010, an information charged defendant and appellant Alcide Levont

Lewis Walker with murder (Pen. Code, § 187, subd. (a)),1 and included a special

allegation that he personally discharged a firearm causing death (§ 12022.53, subd. (d))

(count 1); second degree robbery (§ 211), including a special allegation that he personally

discharged a firearm causing death (§ 12022.53, subd. (d)) (count 2); possession of a

firearm by a felon (§ 12021, subd. (a)(1)) (count 3); and attempted murder (§ 664, 187,

subd. (a)), including a special allegation that he personally discharged a firearm causing

great bodily injury (§ 12022.53, subd. (d)) (count 4). The information further alleged one

prior prison term. (§ 667.5, subd. (b).)

       On November 5, 2010, defendant made a Marsden2 motion requesting new

appointed counsel. After a hearing, the trial court denied the motion.

       On January 19, 2011, jury trial commenced. On that same date, on a motion by

the prosecution and in the interest of justice, count 3 was dismissed (§ 12021,

subd. (a)(1)), and the prior prison term allegation (§ 667.5, subd. (b)) was stricken.

       On January 24, 2011, pursuant to a written plea agreement, defendant pled guilty

to first degree murder (§ 187, subd. (a)) under count 1 and admitted the personal firearm

discharge allegation (§ 12022.53, subd. (d)), in exchange for a stipulated sentence of 50

years to life in state prison, the dismissal of the remaining allegations, and the


       1   All further statutory references are to the Penal Code unless otherwise indicated.

       2   People v. Marsden (1970) 2 Cal.3d 118.

                                              2
prosecution’s agreement to uphold all prior agreements with codefendants. The

agreement further purported to waive defendant’s right to appeal the judgment.

       On June 5, 2012, Appellate Defenders, Inc., filed a petition for writ of habeas

corpus on behalf of defendant to establish the constructive timely filing of a notice of

appeal. On July 27, 2012, we granted the petition. On August 3, 2012, defendant filed

his notice of appeal challenging the sentence or other matters not affecting the validity of

the plea and challenging the validity of the plea or admission. The notice of appeal

included a request for a certificate of probable cause, which the trial court denied.

                               STATEMENT OF FACTS

       According to the probation report, on December 10, 2009, defendant fatally shot a

man who had cheated defendant in a methamphetamine transaction.

                                        ANALYSIS

       After defendant appealed, and upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal.3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of

the case, a summary of the facts and potential arguable issues, and requesting this court to

undertake a review of the entire record.

       We offered defendant an opportunity to file a personal supplemental brief, but he

has not done so. Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we

have conducted an independent review of the record and find no arguable issues.




                                              3
                                 DISPOSITION

     The judgment is affirmed.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS




                                               McKINSTER
                                                           J.

We concur:



HOLLENHORST
          Acting P. J.



CODRINGTON
                       J.




                                      4